 

Exhibit 10.7

 

Licensing Agreement

 

Party A

Mr. Zhou Dengrong

Mr. Zhou Jian

 

Party B

 

Luck Sky (Shen Zhen) Aerodynamic Electricity Limited

 

July 25, 2014

 

 

 

 

Licensing Agreement

 

The licensing agreement concluded as of July 25, 2014, by and among:

 

(1)Party A: Mr. Zhou Dengrong

 

ID number: o

 

Accommodation: o

 

Mr. Zhou Jian

 

ID number: o

 

Accommodation: o

 

(hereinafter collectively referred to as “Party A”)

 

Party B: Lucksky (Shenzhen) Air Power Co., Limited (hereinafter referred to as
“Party B”)

 

Business license No.: o

 

Legal representative: o

 

Accommodation: o

 

In view of:

 

Party A is the owner of the patents (the “Patents”) and the patent applications
(the “Patent Applications”) listed in Attachment A , and all related trade
secrets and know how (such Patents, Patent Applications, knowhow and related
trade secrets are, collectively, the “Technology”) and is willing to implement
the terms and conditions of this Agreement to grant a license (the “License”) to
Party B with respect to the Technology and Party B wishes to implement and
acquire the rights to the Technology in accordance with the following terms and
conditions of the License.

 

Therefore, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.Definitions

 

In this Agreement, the following terms shall have the following meanings:

 

1.1 Patent : means the patent awarded by the Patent Office of the People’s
Republic of China (hereinafter referred to as the “Patent Office”) annexed to
this Agreement as Attachment A

 

1.2 Use: means the implementation of the License for production and business
purposes: including, but not limited to,researching, marketing, manufacturing,
and selling products and services which utilize the Technology

 

1.3 The Parties: Party A and Party B and any person, directly or indirectly, who
controls or is under common control with Party A or Party B, including any
individual, company, partnership or other entity.

 

 

 

 

2. Licenses Granted

 

2.1 Party A grants to Party B with this License a royalty-free, unique,,
exclusive and worldwide License to Use the Technology (including improvements of
the Technology that are owned or controlled by Party A in the future) ;

 

2.2 Party A agrees that Party A has the right to grant the License to Party B
and to implement the License, but shall not authorize any third party to use or
license the Technology.

 

3. Sublicensing

 

3.1 Party B is permitted to assign or sublicense any or all of the rights,
including the Patent License, hereunder granted to any third party, provided
such party agrees in writing to abide by the terms and conditions of this
Agreement to the extent applicable to it. Such third parties shall not have the
right to assign or sublicense the rights hereunder without the written consent
of Party B.

 

4. Expiry of the License

 

4.1        Both Parties agree that the term of License herein shall be (i) from
the date of this Agreement to the termination of the Patents, with respect to
the Patents (ii) from the date of this Agreementto the termination of any
patents granted with respect to the Patent Applications and (iii) perpetual with
respect to trade secrets and know-how.

 

5.Representations and Warranties

 

5.1 Party A’s and Party B’s mutual representations and warranties are as
follows:

 

5.1.1 They are Chinese citizens who have complete capacity of civil conduct; if
an entity, have registered and exist, according to the Chinese incorporation
law, and have the power and authority to: (I) have, lease and manage the
business and property, and operate the business subject to the License according
to their business license and articles of the company association; and can
perform , deliver and implement this Agreement;

 

5.1.2 They have taken all necessary action, and have obtained all agreements,
approvals, authorizations and licenses (unless otherwise expressly provided in
this Agreement), to sign, deliver and implement this Agreement so that it can
sign, deliver and perform this Agreement. If the other party has the right to
sign, deliver and perform this Agreement, then this Agreement constitutes,
according to its terms, a legal, valid and binding obligation. In addition, the
signing, delivery and performance of this Agreement will not violate: (I) the
articles of association of the company; (II) any other obligations hereunder or
any contract or agreement to which a party to the Agreement is bound ; or(III)
any current law or regulation of any Chinese governmental authority.

 

 

 

 

5.2 Party A represents and warrants to Party B are as follows:

 

5.2.1 As the owner of legitimate rights of the Patents, this Patent License has
been duly and legally registered in the Patent Office, Party A has obtained all
necessary approvals and performed all the necessary registration formalities;

 

5.2.2 Party A has the right to permit Party B to implement this License, free of
any claims by any third party;

 

5.2.3 During the term of this Agreement, the Patents may not be terminated by
the Patent Office and / or other related organizations and / or the License may
not be cancelled;

 

5.2.4 Party A has paid all costs related to the registration of the Patents and
Patent Applications due to date. .

 

5.2.5 Party A is the owner of all Patentsand the Patent Applications as set
forth on Attachment A, and the other Technology and other related materials to
be delivered hereunder; and the Patents have been validly issued, have not been
challenged and no adverse claim has been asserted in writing,

 

5.3 Party B represents and warrants to Party A that she has all the conditions
and terms required for the implementation of the License.

 

5.4 Both parties agree that after the effective date of this Agreement, the
parties shall unconditionally sign all other legal documents required for the
purpose of execution of this Agreement and take all action necessary to achieve
the purpose of this contract,including but not limited to handle the relevant
registration formalities within three months since the effective date of this
Agreement in the Patent Office.At Party B’s request, Party A will execute and
deliver (or cause to be executed and delivered) such further instruments and
assurances as Party B may reasonably request in order to confirm Party B’s
interest in the rights granted to Party B. Party A agrees to use its best
efforts to file appropriate patent applications and amendments and notifications
anywhere in the world and to cause good and enforceable patents to be issued
thereonand Party B shall pay the fees as may be required, covering the
Technology with respect to such further instruments.

 

6 The Maintenance, Innovation and Technical Service of this Patent Licensing

 

6.1 Party A shall pay the licensing fee to the Patent Office, in order to
maintain the effectiveness of the Patent License but Party B shall be
responsible for fees which may become due with respect to the Patent
Applications.

 

6.2 Without written approval by Party B, Party A shall not renounce or abandon
its Patentsor Patent Applications.

 

6.3 Party A agrees not to start, either on its own or in collaboration with
others, a business to compete with Party B .

 

 

 

 

6.4 Party A and Party B agree that if during the term of this Agreement, Party B
should make, conceive, invent or acquire any improvements on the Technology, or
on any component or portion thereof, it will retain all right, title and
interest to such improvements. Any improvements upon the Technology made,
conceived, invented or wholly acquired by Party A during the term of this
Agreement, shall be included hereunder and Party B shall have the right to
(limited, however, by the specific terms hereto) without payment of any
additional royalty. Each party agrees to promptly disclose to the other party
all improvements so made, conceived, invented or acquired during the term of
this Agreement.

6.5 Party A shall, aty Party B’s request at any time, carry out technical
training to the personnel sent by Party B and Party B shall bear and pay the
actual costs of the technical training.

 

7. Violation and Compensation

 

7.1 Party A will, at its sole expense, indemnify and hold harmless Party B from
and against any and all damages, costs and expenses (including, but not limited
to, reasonable attorneys’ fees) incurred by Party B , and defend Party B
against, any third party claim, suit or action that use of the Technology
infringes any patent or copyright of such third party or constitutes the
misappropriation of any trade secret of such third party or arising from any
breach of this Agreement.

 

7.2 Party B will, at its sole expense, indemnify and hold harmless Party A from
and against any and all damages, costs and expenses (including, but not limited
to, reasonable attorneys’ fees), losses or liabilities relating to or otherwise
incurred as a result of, and defend Licensor against, any claim, suit or action
made or commenced by a third party or its legal representatives or successors
for claims arising out of or related to use of the Technology (or any portion
thereof) by Party B other than intellectual property infringement or
misappropriation claims.

 

7.3 Promptly after a party seeking indemnification (the “Indemnified Party”) is
advised of a claim of for which she seeks indemnification, the Indemnified Party
shall notify the indemnifying party (the “Indemnifying Party”) and provide a
report to the Indemnifying Party describing such claim. The Indemnifying
Partyshall defend and protect the Indemnified Party’s exclusive rights or other
means in the name of the Indemnifying Party or the Indemnified Party or one of
the two at The Indemnifying Party’s own expense; however, if the Indemnifying
Partyfails to take any action or proceeding on the claim within a reasonable
period of time after receiving notice of the Indemnified party, the Indemnified
Party shall have the right to take the necessary action or proceeding. The
Indemnifying Party and the Indemnified Party shall cooperate with respect to the
defense of any such claim, o, including signing all necessary and useful
documents relating to the case, and providing evidence as reasonably required.
All monies obtained from the third party’s tort litigation or claim shall first
be used to pay the litigation or claim expenses (including reasonable attorney
and expert fees and expenses), shall second be used to repay the
IndemnifiedParty.

 

 

 

 

8. Effective and Termination of the Agreement

 

8.1 This Agreement shall take effect since the date of signature by Party A and
Party B; the effectiveness can be backed to the implement of the patent listed
in Attachment B and continues in effect until the termination of the terms of
this agreement.

 

8.2 The Agreement is terminated under the following circumstances:

 

8.2.1 By a written agreement of termination by both parties;

 

8.2.2 In the event either party commits a material breach of any its obligations
hereunder, the non-defaulting party will so notify the defaulting party in
writing (and, in such notice, indicate the nature of the breach and the
assertion of the non-defaulting party’s right to terminate). The defaulting
party will have thirty (30) days following receipt of such notice to cure such
breach. If such breach remains uncured after such cure period, the
non-defaulting party may terminate this Agreement effective immediately by
sending further notice to such effect.

 

8.2.3 When the defaulting party becomes subject to a proceeding for bankruptcy,
dissolves or liquidates orsuspend its business or be unable to pay its debts
when due and such default, if capableof cure, cannot be cured within 30 days.

 

8.2.4 Upon termination of this Agreement, Party B shall retain no right, title,
interest, or license in relation to the Technology, provided that any
sublicenses granted by Party B prior to the effective date of any termination of
this Agreement shall survive such termination, shall become the binding
obligations of Party and shall continue in effect in accordance with their terms
to the benefit of Party A.

 

9. Force Majeure

 

9.1 If any party fails to perform or delays the performance of its obligations
under this Agreement due to force majeure, she will be free of bearing the
liability for breach of the contract.

 

9.2 Force majeure in this Agreement means:

 

9.2.1 Earthquake, natural disasters, fire and other force majeure events;

 

9.2.2 War, strikes and political unrest;

 

9.2.3 Any other act not attributable to the defaulting party, that is
unpredictable in entering into this Agreement.

 

 

 

 

9.3 Since the happening of force majeure, the party in breach shall promptly
notify the other party within 5 working days, any party who conducts this
violation against this obligation and causes losses to the other party must be
liable to compensate the losses caused to the other party.

 

9.4 When the force majeure eliminated, the party breaching this Agreement
contract due to such event shall use commercially best efforts to continue to
perform its obligations under this agreement.

 

10. Governing Law and Dispute Resolution

 

10.1 This Agreement shall be governed China law, and on the basis of Chinese
legal interpretation.

 

10.2 For any disputes arising in connection with this agreement or arising from
this agreement, shall be settled amicably through friendly negotiation. When the
dispute cannot be settled through friendly negotiation, agreement, the
prosecuting party can submit the dispute to a lawsuit in the people’s court
jurisdiction.

 

11 Notice The provisions of this agreement or any notice of the Agreement, must
be sent in accordance with the first paragraph of this Agreement to the address
or fax number of the other party, or submitted by post to the address, personal
handover (including express mail service or fax to the party) or by other
communication means.

 

12 Others

 

12.1 This Agreement is the unique one between the parties with respect to this
protocol standard, and taking the place of all the relevant agreements concluded
previously to the same subject. Without written consent of the agreement, any
party shall not amend or terminate this agreement.

 

12.2 Without the prior written consent to the other party, neither party hereto
shall not assign is rights, obligations or responsibilities under this
Agreement.

 

12.3 Representations and warranties made by both parties in this Agreement,
continue to be effective in signing and termination of this Agreement (unless
the Parties otherwise have expressly written agreement).

 

12.4 This agreement is written in Chinese. In case that any inconsistence, such
as the translation of any other language in the text of this Agreement occurs,
the Chinese version shall prevail.

 

12.5 This Agreement has two originals; each original shall have the same legal
effect.

 

12.6. If any term or provision of this Agreement is found by a court of
competent jurisdiction to be invalid, illegal or otherwise unenforceable, the
same shall not affect the other terms or provisions hereof or the whole of this
Agreement, but such term or provision shall be deemed modified to the extent
necessary in the court’s opinion to render such term or provision enforceable,
and the rights and obligations of the parties shall be construed and enforced
accordingly, preserving to the fullest permissible extent the intent and
agreements of the parties herein set forth.

 

 

 

 

12.7 Termination of this Agreement will not affect any liability that arises
prior thereto or any obligations that, from the context hereof, are reasonably
intended to survive the termination of this Agreement..

 

12.8 This Agreement contains the entire understanding of the parties hereto
relating to the subject matter herein contained, and supersedes any and all
prior agreements or understandings relating to the subject matter hereof. This
Agreement may not be changed except by a writing signed by the party sought to
be charged therewith.

 

12.9 No waiver by either party, whether express or implied, of any provisions of
this Agreement or of any breach or default by either party, shall constitute a
continuing waiver or a waiver of any other provision of this Agreement, and no
such waiver by either party shall prevent such party from enforcing any and all
provisions of this Agreement or from acting upon the same or any subsequent
breach or default of the other party. No waiver of any provision hereunder shall
be effective unless it is in writing signed by the party against whom
enforcement thereof is sought.

 

12.10 Nothing contained herein shall be construed to place the parties in the
relationship of partners or joint venturers and neither party shall have the
power to bind or obligate the other.

 

(no text in the following)

 

 

 

 

The signature page

 

Party A and Party B special duly authorize their representatives to sign the
agreement on the date noticed on the capital page of this agreement, in witness
whereof.

 

Party A: Mr. Zhou Dengrong Signature:   /s/ Zhou Deng Rong

 

Zhou Jian: Signature:   /s/ Zhou Jian

 

Part B: Luck Sky (Shen Zhen) Aerodynamic Electricity Limited Representative:  
/s/ Zhou Jian Full name: Zhou Jian The title: Legal Representative

 

 

 

 

Attachment A

 

Description of Invention    Inventor    Holder of the Patent   Patent Number
Solar energy hot water system for air tower generator  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201220022529.x V-type multi-cylinder air power engine  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201220090551.8 Petro system of air power engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201220249384.7 Gas distribution system to v-type multi-cylinder air power
engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201220091131.1 generator system with electro-magnetic assistance  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

 

Zl201120466301.5/

PCT/CN2012/073016

controller to v-type multi-cylinder air power engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201220090964.6 Two stroke air power engine assembly  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

 

Zl201120416743.9/

PCT/CN2012/073001

Gear box for v-type air power multi-cylinder engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201220090482.0 Assembly of compressed air engine with  compress air feedback
loop  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

 

Zl201120416660.x/

PCT/CN2012/073006

Gear box system for twos stroke air power engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201120425508.8 Assembly of twos stroke air power generator with
electro-magnetic assistance  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201120466305.3

 

Piston components of air power engines

 

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201120425495.4

 

Control system of air power engines

 

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201120416681.1 Agas distribution system of two stroke V-type eight cylinder
air power engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201220090891.0 Electro-magnetic assistor of the air power engine assembly  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201120466302.x multi-body power distributor of air power engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201120416725.0 Cylinder head and valve structure of air power engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201220249182.2

 

Compressed air engines with exhausting gas collecting device

 

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201120416706.8

 

Exhausting structure of cylinder head of air power multi-cylinder engines

 

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

 

Zl201220090077.9

 

Air power engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201230385243.3 Lubricating oil system of multi-cylinder air power engines
system  

Zhou Dengrong

Zhou Jian

 

 

Zhou Dengrong

Zhou Jian

  Zl201220471149.4 Cylinder for variable multi-cylinder air power engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201220451000.x Control mechanism of swing variable multi-cylinder air power
engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201220493124.4 Connecting rod of engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201220493335.8  upper box of variable multi-cylinder air power engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201220450950.0

  

 

 

 

Swing  Variable multi-cylinder air power engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201220493215.8 Electro-control-chip of variable air power engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201220451138.x  An innovated solar energy generating device  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201220230827.8 A frequency variable heating device to generator  

Zhou Dengrong

Zhou Jian

 

 

Zhou Dengrong

Zhou Jian

  Zl201220178098.6  Mini air power engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl2013020050043.1  Control mechanism of mini air power engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201320050115.2 Control system of mini air power engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201320050933.2  Gas system of mini air power engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201320049749.6

 

Variable multi-cylinder air power engines

 

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201220451709.x Control mechanism of variable air power engines  

Zhou Dengrong

Zhou Jian



 

Zhou Dengrong

Zhou Jian

  Zl2012/20451025.x Electro-controlled Gas accelerator of air power engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201220722046.0

 

Heating device of air power engines

 

Zhou Dengrong

Zhou Jian

 

 

Zhou Dengrong

Zhou Jian

  Zl201220516781.6

 

High frequency conducting heating device

 

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201220720115.4 Gas distribution system of air power engines  

 

Zhou Dengrong

Zhou Jian

 

 

Zhou Dengrong

Zhou Jian

  Zl201320040260.2 Piston oil pump of mini air power engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201320049665.2

 

Shaft system of rotary engines

 

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201320244329.3

 

Propeller rotary system of rotary engines

 

Zhou Dengrong

Zhou Jian

 

 

Zhou Dengrong

Zhou Jian

  Zl201320244466.7 Gas inlet and outlet structure of rotary engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201320244433.2

 

Petro system of rotary engines

 

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201320244149.5 Inlet and outlet gas system of rotary engines  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201320244176.2

 

Rotary engines

 

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201320244223.3 High pressure freezing gas deposit tank  

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  Zl201320421554.x  Multi cylinder power distributor of air power engines  

 

Zhou Dengrong

Zhou Jian

 

Zhou Dengrong

Zhou Jian

  ZL201110331819.2

 

 

 